DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.

Response to Amendment
The amendment dated 9/2/2022 has been considered and entered into the record.  Claim 1 has been amended to now require silica particles having a diameter of about 5 to 40 microns.  This amendment overcomes the previous rejection based upon Bache et al.  Claims 7 and 16 have been cancelled.  Claims 1–6, 8–15, and 17 remain pending, while claims 8–15 are withdrawn from consideration.  Claims 1–6 and 17 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1–5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D’Silva (US 2010/0196697 A1) in view of Okamura (US 2017/0342654 A1) and Kanzaki (US 4,861,621).
D’Silva teaches the formation of reinforcing glass fiber bundles, wherein the fibers are covered with small particles having an average diameter of 30 microns bonded to the surface of the fibers using a binder to enhance the properties of materials to be reinforced by the particle-bonded fibers.  D’Silva abstract, ¶¶ 11, 12, 40.  The small particles may be silica particles.  Id. ¶ 16.  Because the particles have an average diameter of 30 microns, it would have been obvious to one of ordinary skill in the art to have selected particles having diameters of approximately 30 microns to have consistent performance of the particles.  The Examiner notes that only some of the fiber surface is covered with the small particles and the particles serve to reinforce a material that covers the fibers.  See id. Abstract, Figs. 4, 4A.  Accordingly, the degree of reinforcement provided by silica particles bonded to fibers is a function of the amount (i.e., surface area) of the fibers covered by silica particles.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed percentage of surface area covered by silica particles, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  The fibers have lengths ranging from 15–50 mm.  D’Silva ¶ 18.
 D’Silva fails to teach that the sizing surface coating was a monomeric/oligomeric polymer or the use of UV light to cure the coating on the fibers.
Okamura teaches coating the surface of fiberglass bundles using epoxy acrylate due to improved cohesive strength and interfacial adhesion strength for use in cement reinforcement.  Okamura abstract, ¶¶ 17, 43–44.  The fiberglass bundles may be impregnated with an isocyanate-blocked epoxy resin and isocyanate may be added to the coating to cure the epoxy acrylate, such that the impregnation helps bond the fiber fibers of the bundle together.  Id. ¶¶ 39–49.  The fibers are preferably alkali-resistant.  Id. ¶ 20.  
It would have been obvious to one of ordinary skill in the art to have coated the glass fiber filaments of D’Silva with epoxy acrylate to improve their adhesion to cement and for use as the binder for the silica particles.  It also would have been obvious to have impregnated with fiber bundle of D’Silva to bond the fibers of the bundle together.  Additionally, it would have been obvious to have made the glass fibers alkali resistant in order to use them to reinforce cement.  See Okamura ¶ 20.   
Kanzaki teaches the use of UV radiation for manufacturing fiber-reinforced composites, which prevents the sticking of the composite to an internal wall of a die.  Kanzaki abstract.  The composite may comprise epoxy acrylate resin reinforced with glass fibers.  Id. at 2:18–32.
It would have been obvious to the ordinarily skilled artisan to have used UV light to cure D’Silva’s glass fiber filaments to prevent sticking to the composite die.  
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over D’Silva, Okamura, and Kanzaki as applied to claim 1 above, and further in view of Bache (WO 81/00252).  D’Silva, Okamura, and Kanzaki fail to teach a surface roughness for the fiber.
Bache teaches the use of polymer coated glass fiber filaments for use in a cement matrix.  Bache abstract, 1:7–35.  The polymer coating is applied to the glass fiber filaments or bundles through a sizing bath to surface coat the filament followed by thermal drying.  Id. at 8:8–35, 9:8–25.  The glass fibers may be alkali-resistant and typically have lengths of 20–40 mm.  Id. at 8:4–8, 22:7–10.  Fine silica particles may be added to the surface of the filament coating while the coating is still wet to form a secondary surface coating consisting of silica particles.  Id. at 9:35–39.  The silica particles serve to protect the underlying glass fibers, wherein the particles have a diameter of and may form a surface roughness of 0.5–100 microns.  See id. at 2:1–15, 16:4–9.  
One of ordinary skill in the art would have looked to Bache for guidance as to a suitable surface roughness for silica particle-covered glass fibers in order to practice the invention of D’Silva.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–6 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786